DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.  

103 Rejections Withdrawn
The rejection of claims 7-11 under 35 USC 103, outlined in the previous Office Action, is withdrawn.  Both the arguments outlined in the remarks accompanying the RCE request and inventor Perfettini’s declaration have been carefully considered and are persuasive.  

Double Patenting, MAINTAINED
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 7, 8, 12 and 13 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26, 27, 32 and 34 of copending Application No. 16/479,415 (reference application, 5/20/2022 claim set). Although the claims at issue are not identical, they are not patentably distinct from each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
As outlined in the previous Office Action, claim 26 of the reference application teaches a method for enhancing radiotherapy-mediated cellular cannibalism is cancer cells (i.e. a method of treating cancer in a subject in need thereof) comprising contacting said cancer cells with minaprine dihydrochloride, LOPA87, BP331 or SG6163F.  
First, the examiner notes that it is well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches to a person of ordinary skill in the art.  In re Boe, 355 F2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Chapman, 357 F2d 418, 148 USPQ 711 (CCPA 1966): In re Meinhardt, 392 F2d 273, 157 USPQ 270, 272 (CCPA 1968); In re Lamberti, 545 F2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983).  Further note that it is well settled that it is a matter of obviousness for one of ordinary skill to select a particular component from among many disclosed by the prior art, as long as it is taught that the selection will result in the disclosed effect.  In re Corkill, 771 F.2d. 1496, 1500 (Fed. Cir. 1985).  Thus, the reference fairly teaches minaprine dihydrochloride, and with a reasonable expectation of success, in the reference method.  
Instant claim 7 teaches minaprine dihydrochloride in the more general method of “…treating cancer in a subject in need thereof…”.  In fact, instant claim 7 and reference claim 26 may be thought of as being in a genus/species relationship to one another.  However, note the related case law: the principle is well established in chemical cases, and in cases involving compositions of matter, that the disclosure of a species in a cited reference is sufficient to prevent a later applicant from obtaining a patent to the “generic claim.”  In re Steenbock, 1936, C.D. 594, 473 O.G. 495.  
Reference claim 27 and instant claims 8, 12 and 13 teach the same set of cancers in both the reference method and in the instant method - albeit grouped differently.  
Claim 32 of the reference application teaches a method of treating cancer in a subject in need thereof comprising administering minaprine dihydrochloride and radiotherapy treatment.  Claim 34 of the reference application teaches a list of cancers which is the same set of cancers as the instant method.  That is, the method of the reference application is simply the method of the instant application with an additional limitation with respect to radiotherapy.  
As above, the more general instant claims 7, 8, 12 and 13 may be thought of as being in a genus/species relationship with the narrower claims of the reference application.  And as above, the principle is well established in chemical cases, and in cases involving compositions of matter, that the disclosure of a species in a cited reference is sufficient to prevent a later applicant from obtaining a patent to the “generic claim.”  In re Steenbock, 1936, C.D. 594, 473 O.G. 495.  

Inventor has not addressed the rejection other than to request abeyance. 

 Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art is the prior art of record.  As noted above, the remarks accompanying the RCE request and inventor Perfettini’s declaration make it convincingly clear that one of ordinary skill would not have found the instant method for treating cancer obvious given the cited art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        6/5/2022